ON SUGGESTION OF ERROR.
The suggestion of error in in this case was assigned to and examined by a judge other than he who wrote the original opinion, this being the uniform practice here. The court has decided to overrule the suggestion of error, see opinion this day delivered in City of Jackson v. J.H. Howie (Miss.), 175 So. 198; but we have taken note of the argument urged in the suggestion of error that the city did not, in fact, succeed in definitely proving by Mr. Lowery, the appellee, that his patent was not delivered until after March 26, 1936. The Legislature adjourned on March 26, 1936, and Mr. Lowery stated in his cross-examination, in regard to the date upon which his patent was delivered to him, as follows: "I think the legislature had adjourned but I am not positive." It is said now that this answer by Mr. Lowery was an inadvertence; and in view of its form we have concluded, in the interest of justice, to allow this question of fact to be re-examined and more fully and definitely developed on the new trial ordered under the original opinion.
Suggestion of error overruled.